 1                                             THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   UNITED STATES OF AMERICA,
10                              Plaintiff,            Case No. 2:19-cr-00251-RAJ

11          v.                                        ORDER ON UNOPPOSED
                                                      MOTION TO CONTINUE THE
12   ARUNKUMAR SINGAL,                                SENTENCING HEARING DATE

13                               Defendant.
14

15          The Court has considered Defendant Arunkumar Singal’s Unopposed Motion to
16   Continue Sentencing Hearing (the “Motion”), all materials filed in relation to the
17   Motion, the relevant portions of the record, and the applicable law.
18          Being fully advised, the Court GRANTS the Motion (Dkt. #14) and continues
19   Mr. Singal’s sentencing hearing to June 26, 2020 at 10:00 a.m.
20          DATED this 30th day of January, 2020.
21

22
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
23

24

25

26

27
     ORDER ON UNOPPOSED MOTION                                              LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     TO CONTINUE SENTENCING HEARING - 1                                       P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
